Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Markovich; Voya R. et al., US 8558374 B2 teaches:
An electronic package with two circuitized substrates which sandwich an interposer therebetween, the interposer electrically interconnecting the substrates while including at least one electrical component (e.g., a power module) substantially therein to provide even further operational capabilities for the resulting package. (abstract)

But fails to teach:
a plurality of through-substrate vias (TSVs) extending through the serniconductor substrate,
a conductive trace disposed at a surface of the semiconductor substrate and electrically coupled to the plurality of TSVs: and
.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745